       Case 1:16-cv-02920-CAP Document 206 Filed 02/27/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GENEVA HENDERSON et al.,

                           Plaintiffs,
 v.
                                               Civil Action No. 1:16-cv-02920-CAP
EMORY UNIVERSITY et al.,

                           Defendants.



                   PLAINTIFFS’ MOTION TO EXCLUDE
                        CONRAD CICCOTELLO

      Plaintiffs hereby move to exclude and strike the opinions and proposed

testimony of Defendants’ putative expert witness, Conrad Ciccotello, pursuant to

Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993), and other governing precedent, for the reasons set forth in the

accompanying memorandum.




                                         1
      Case 1:16-cv-02920-CAP Document 206 Filed 02/27/20 Page 2 of 3




Dated: February 27, 2020     Respectfully submitted,

                             /s/ Andrew D. Schlichter
                             SCHLICHTER BOGARD & DENTON, LLP
                             Jerome J. Schlichter*
                             Heather Lea*
                             Troy A. Doles*
                             Andrew D. Schlichter*
                             Kurt C. Struckhoff*
                             Sean E. Soyars*
                             Alexander L. Braitberg*
                             100 South Fourth Street, Ste. 1200
                             St. Louis, MO 63102
                             Phone: 314- 621-6115
                             Fax: 314-621-5934
                             jschlichter@uselaws.com
                             hlea@uselaws.com
                             tdoles@uselaws.com
                             aschlichter@uselaws.com
                             kstruckhoff@uselaws.com
                             ssoyars@uselaws.com
                             abraitberg@uselaws.com
                             *(admitted pro hac vice)

                             Attorneys for Plaintiffs

                             Bradley S. Wolff, GA No. 773388
                             SWIFT, CURRIE, MCGHEE, & HIERS, LLP
                             1355 Peachtree St., N.E., Ste. 300
                             Atlanta, GA 30309-3231
                             Phone: (404) 874-8800
                             Fax: (404) 888-6199

                             Local Counsel for Plaintiffs




                                    2
       Case 1:16-cv-02920-CAP Document 206 Filed 02/27/20 Page 3 of 3




                      CERTIFICATE OF COMPLIANCE

Under the Civil Local Rules of Practice for the United States District Court for the
Northern District of Georgia, this is to certify that the foregoing document
complies with the font and point selections approved by the Court in Local Rule
5.1.C. The foregoing was prepared on computer using Times New Roman font (14
point).

                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs

                         CERTIFICATE OF SERVICE

I hereby certify that on February 27, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system which will
automatically send email notification of such filing to the attorneys of record.


                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs




                                          3
